UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C 20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009 Commission file number 1-14527 EVEREST REINSURANCE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-3263609 (I.R.S Employer Identification No.) 477 Martinsville Road Post Office Box 830 Liberty Corner, New Jersey 07938-0830 (908) 604-3000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive office) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered 5.40% Senior Notes Due 2014 NYSE 6.60% Long Term Notes Due 2067 NYSE 6.20% Trust Preferred Securities of Everest Re Capital Trust II guaranteed by Everest Reinsurance Holdings, Inc. NYSE Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes X No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes No X The aggregate market value on June 30, 2009, the last business day of the registrant’s most recently completed second quarter, of the voting stock held by non-affiliates of the registrant was zero. At March 15, 2010, the number of shares outstanding of the registrant common shares was 1,000, all of which are owned by Everest Underwriting Group (Ireland) Limited, a wholly-owned direct subsidiary of Everest Re Group, Ltd. The Registrant meets the conditions set forth in General Instruction I(1)(a) and (b) of Form 10-K and is therefore filing this form with the reduced disclosure format permitted by General Instruction I of Form 10-K. EVEREST REINSURANCE HOLDINGS, INC. Table of Contents Page PART I Item 1. Business 1 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 13 Item 2. Properties 13 Item 3. Legal Proceedings 13 Item 4. Reserved 13 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer 14 Purchases of Equity Securities Item 6. Selected Financial Data 14 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of 14 Operations Item 7A. Quantitative and Qualitative Disclosures About Market Risk 31 Item 8. Financial Statements and Supplementary Data 34 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial 34 Disclosure Item 9A. Controls and Procedures 34 Item 9B. Other Information 34 PART III Item 10. Directors, Executive Officers and Corporate Governance 35 Item 11. Executive Compensation 35 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related 35 Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence 35 Item 14. Principal Accountant Fees and Services 35 PART IV Item 15. Exhibits and Financial Statement Schedules 36 Table of Contents PART I Unless otherwise indicated, all financial data in this document have been prepared using accounting principles generally accepted in the United States of America (“GAAP”).As used in this document, “Holdings” means Everest Reinsurance Holdings, Inc.; “Group” means Everest Re Group, Ltd.; “Holdings Ireland” means Everest Underwriting Group (Ireland) Limited; “Everest Re” means Everest Reinsurance Company and its subsidiaries (unless the context otherwise requires) and the “Company”, “we”, “us”, and “our” means Holdings and its subsidiaries (unless the context otherwise requires). ITEM 1. BUSINESS The Company. Holdings, a Delaware corporation, is a wholly-owned subsidiary of Holdings Ireland.On December 30, 2008, Group contributed Holdings to its recently established Irish holding company, Holdings Ireland.Holdings Ireland is a direct subsidiary of Group and was established to serve as a holding company for the U.S. and Irish reinsurance and insurance subsidiaries.Group is a Bermuda holding company whose common shares are publicly traded in the U.S. on the New York Stock Exchange under the symbol “RE”.Group files an annual report on Form 10-K with the Securities and Exchange Commission (the “SEC”) with respect to its consolidated operations, including Holdings. The Company’s principal business, conducted through its operating segments, is the underwriting of reinsurance and insurance in the U.S. and international markets. The Company had gross written premiums, in 2009, of $3.3 billion, with approximately 75% representing reinsurance and 25% representing insurance.Stockholder’s equity at December 31, 2009 was $2.9 billion. The Company underwrites reinsurance both through brokers and directly with ceding companies, giving it the flexibility to pursue business based on the ceding company’s preferred reinsurance purchasing method.The Company underwrites insurance principally through general agent relationships, brokers and surplus lines brokers.Holdings’ active operating subsidiaries, excluding Mt. McKinley Insurance Company (“Mt. McKinley”), which is in runoff, are each rated A+ (“Superior”) by A.M. Best Company (“A.M. Best”), a leading provider of insurer ratings that assigns financial strength ratings to insurance companies based on their ability to meet their obligations to policyholders. Following is a summary of the Company’s operating subsidiaries: · Everest Re, a Delaware insurance company and a direct subsidiary of Holdings, is a licensed property and casualty insurer and/or reinsurer in all states, the District of Columbia and Puerto Rico and is authorized to conduct reinsurance business in Canada, Singapore and Brazil. Everest Re underwrites property and casualty reinsurance for insurance and reinsurance companies in the U.S. and international markets.Everest Re engages in reinsurance transactions with Everest Reinsurance (Bermuda), Ltd. (“Bermuda Re”) and Everest International Reinsurance, Ltd. (“Everest International”), affiliates, primarily driven by enterprise risk and capital management considerations under which business is ceded at market rates and terms (“the affiliated quota share agreement”).At December 31, 2009 Everest Re had statutory surplus of $2.8 billion. · Everest National Insurance Company (“Everest National”), a Delaware insurance company and a direct subsidiary of Everest Re, is licensed in 47 states and the District of Columbia and is authorized to write property and casualty insurance on an admitted basis in the jurisdictions in which it is licensed. The majority of Everest National’s business is reinsured by its parent, Everest Re. 1 Table of Contents · Everest Indemnity Insurance Company (“Everest Indemnity”), a Delaware insurance company and a direct subsidiary of Everest Re, writes excess and surplus lines insurance business in the U.S. on a non-admitted basis. Excess and surplus lines insurance is specialty property and liability coverage that an insurer not licensed to write insurance in a particular jurisdiction is permitted to provide to insureds when the specific specialty coverage is unavailable from admitted insurers. Everest Indemnity is licensed in Delaware and is eligible to write business on a non-admitted basis in all other states, the District of Columbia and Puerto Rico.The majority of Everest Indemnity’s business is reinsured by its parent, Everest Re. · Everest Security Insurance Company (“Everest Security”), a Georgia insurance company and a direct subsidiary of Everest Re, writes property and casualty insurance on an admitted basis in Georgia and Alabama.The majority of Everest Security’s business is reinsured by its parent, Everest Re. · Mt. McKinley, a Delaware insurance company and a direct subsidiary of Holdings, was acquired by Holdings in September 2000 from The Prudential Insurance Company of America (“The Prudential”).In 1985, Mt. McKinley ceased writing new and renewal insurance and commenced a run-off operation to service claims arising from its previously written business.Effective September 19, 2000, Mt. McKinley and Bermuda Re entered into a loss portfolio transfer reinsurance agreement, whereby Mt. McKinley transferred, for arm’s length consideration, all of its net insurance exposures and reserves to Bermuda Re. Reinsurance Industry Overview. Reinsurance is an arrangement in which an insurance company, the reinsurer, agrees to indemnify another insurance or reinsurance company, the ceding company, against all or a portion of the insurance risks underwritten by the ceding company under one or more insurance contracts.Reinsurance can provide a ceding company with several benefits, including a reduction in its net liability on individual risks or classes of risks, catastrophe protection from large and/or multiple losses and/or a reduction in operating leverage as measured by the ratio of net premiums and reserves to capital.Reinsurance also provides a ceding company with additional underwriting capacity by permitting it to accept larger risks and write more business than would be acceptable relative to the ceding company’s financial resources.Reinsurance does not discharge the ceding company from its liability to policyholders; rather, it reimburses the ceding company for covered losses. There are two basic types of reinsurance arrangements: treaty and facultative.Treaty reinsurance obligates the ceding company to cede and the reinsurer to assume a specified portion of a type or category of risks insured by the ceding company.Treaty reinsurers do not separately evaluate each of the individual risks assumed under their treaties, instead, the reinsurer relies upon the pricing and underwriting decisions made by the ceding company.In facultative reinsurance, the ceding company cedes and the reinsurer assumes all or part of the risk under a single insurance contract.Facultative reinsurance is negotiated separately for each insurance contract that is reinsured.Facultative reinsurance, when purchased by ceding companies, usually is intended to cover individual risks not covered by their reinsurance treaties because of the dollar limits involved or because the risk is unusual. Both treaty and facultative reinsurance can be written on either a pro rata basis or an excess of loss basis.Under pro rata reinsurance, the ceding company and the reinsurer share the premiums as well as the losses and expenses in an agreed proportion.Under excess of loss reinsurance, the reinsurer indemnifies the ceding company against all or a specified portion of losses and expenses in excess of a specified dollar amount, known as the ceding company's retention or reinsurer's attachment point, generally subject to a negotiated reinsurance contract limit. 2 Table of Contents In pro rata reinsurance, the reinsurer generally pays the ceding company a ceding commission.The ceding commission generally is based on the ceding company’s cost of acquiring the business being reinsured (commissions, premium taxes, assessments and miscellaneous administrative expense and may contain profit sharing provisions, whereby the ceding commission is adjusted based on loss experience).Premiums paid by the ceding company to a reinsurer for excess of loss reinsurance are not directly proportional to the premiums that the ceding company receives because the reinsurer does not assume a proportionate risk.There is usually no ceding commission on excess of loss reinsurance. Reinsurers may purchase reinsurance to cover their own risk exposure.Reinsurance of a reinsurer's business is called a retrocession.Reinsurance companies cede risks under retrocessional agreements to other reinsurers, known as retrocessionaires, for reasons similar to those that cause insurers to purchase reinsurance:to reduce net liability on individual or classes of risks, protect against catastrophic losses, stabilize financial ratios and obtain additional underwriting capacity. Reinsurance can be written through intermediaries, generally professional reinsurance brokers, or directly with ceding companies.From a ceding company's perspective, the broker and the direct distribution channels have advantages and disadvantages.A ceding company's decision to select one distribution channel over the other will be influenced by its perception of such advantages and disadvantages relative to the reinsurance coverage being placed. Business Strategy. The Company’s business strategy is to sustain its leadership position within targeted reinsurance and insurance markets, provide effective management throughout the property and casualty underwriting cycle and thereby achieve an attractive return for its stockholder. The Company’s underwriting strategies seek to capitalize on its i) financial strength and capacity, ii) stable and experienced management team, iii) diversified product and distribution offerings, iv) underwriting expertise and disciplined approach, v) efficient and low-cost operating structure and vi) effective enterprise risk management practices. The Company offers treaty and facultative reinsurance and admitted and non-admitted insurance.The Company’s products include the full range of property and casualty reinsurance and insurance coverages, including marine, aviation, surety, errors and omissions liability (“E&O”), directors’ and officers’ liability (“D&O”), medical malpractice, other specialty lines, accident and health (“A&H”) and workers’ compensation. The Company’s underwriting strategies emphasize underwriting profitability over premium volume.Key elements of this strategy include careful risk selection, appropriate pricing through strict underwriting discipline and adjustment of the Company’s business mix in response to changing market conditions.The Company focuses on reinsuring companies that effectively manage the underwriting cycle through proper analysis and pricing of underlying risks and whose underwriting guidelines and performance are compatible with its objectives. The Company’s underwriting strategies emphasize flexibility and responsiveness to changing market conditions, such as increased demand or favorable pricing trends.The Company believes that its existing strengths, including its broad underwriting expertise, U.S. and international presence, strong financial ratings and substantial capital, facilitate adjustments to its mix of business geographically, by line of business and by type of coverage, allowing it to participate in those market opportunities that provide the greatest potential for underwriting profitability.The Company’s insurance operations complement these strategies by accessing business that is not available on a reinsurance basis.The Company carefully monitors its mix of business across all operations to avoid unacceptable geographic or other risk concentrations. 3 Table of Contents Capital Transactions. The Company’s business operations are in part dependent on its financial strength and financial strength ratings, and the market’s perception of its financial strength.The Company’s stockholder’s equity was $2,858.8 million and $2,203.0 million at December 31, 2009 and 2008, respectively. The Company possesses significant financial flexibility with access to the debt markets and, through its ultimate parent, equity markets, as a result of its perceived financial strength, as evidenced by the financial strength ratings as assigned by independent rating agencies.During the last six months of 2008 and into 2009, the capital markets were illiquid in reaction to the deepening credit crisis which led to bank and other financial institution failures and effective failures.Credit spreads widened and the equity markets declined significantly during this period making access to the capital markets, for even highly rated companies, difficult and costly.The Company’s capital position remains strong, commensurate with its financial ratings and the Company has ample liquidity to meet its financial obligations for the foreseeable future. On December 17, 2008, Group and Holdings renewed the shelf registration statement on Form S-3ASR with the SEC, as a Well Known Seasoned Issuer.This shelf registration statement can be used by Group to register common shares, preferred shares, debt securities, warrants, share purchase contracts and share purchase units; by Holdings to register debt securities and by Everest Re Capital Trust III (“Capital Trust III”) to register trust preferred securities. On April 26, 2007, Holdings completed a public offering of $400.0 million principal amount of 6.6% fixed to floating rate long term subordinated notes with a scheduled maturity date of May 15, 2037 and a final maturity date of May 1, 2067.The net proceeds were used to redeem the 7.85% junior subordinated debt securities of Holdings on November 15, 2007, and for general corporate purposes. On March 19, 2009, Group announced the commencement of a cash tender offer for any and all of the 6.6% fixed to floating rate long term subordinated notes.Upon expiration of the tender offer, the Company had reduced its outstanding debt by $161.4 million, which resulted in a pre-tax gain on debt repurchase of $78.3 million. On March 15, 2010, the $200.0 million principal amount of 8.75% senior notes matured, and was paid off in cash. Financial Strength Ratings. The following table shows the current financial strength ratings of the Company’s operating subsidiaries as reported by A.M. Best, Standard & Poor’s Financial Services LLC (“Standard & Poor’s”) and Moody’s Investors Service, Inc. (“Moody’s”).These ratings are based upon factors of concern to policyholders and should not be considered an indication of the degree or lack of risk involved in a direct or indirect equity investment in an insurance or reinsurance company. All of the below-mentioned ratings are continually monitored and revised, if necessary, by each of the rating agencies.The ratings presented in the following table were in effect as of February 28, 2010. The Company believes that its ratings, in general, are important to its operations because they provide the Company’s customers and investors with an independent assessment of the Company’s underlying financial strength using a scale that provides for relative comparisons.Strong financial ratings are particularly important for reinsurance companies.Ceding companies must rely on their reinsurers to pay covered losses well into the future.As a result, a highly rated reinsurer is generally preferred. Operating Subsidiary: A.M. Best Standard & Poor's Moody's Everest Re A+ (Superior) A+ (Strong) Aa3 (Excellent) Everest National A+ (Superior) A+ (Strong) Not Rated Everest Indemnity A+ (Superior) Not Rated Not Rated Everest Security A+ (Superior) Not Rated Not Rated Mt. McKinley Not Rated Not Rated Not Rated 4 Table of Contents A.M. Best states that the “A+” (“Superior”) rating is assigned to those companies which, in its opinion, have a superior ability to meet their ongoing obligations to policyholders based on A.M. Best’s comprehensive quantitative and qualitative evaluation of a company’s balance sheet strength, operating performance and business profile.Standard & Poor’s states that the “A+” rating is assigned to those insurance companies which, in its opinion, have strong financial security characteristics with respect to their ability to pay under its insurance policies and contracts in accordance with their terms.Moody’s states that insurance companies rated “Aa” offer excellent financial security.Together with the Aaa rated companies, Aa rated companies constitute what are generally known as high-grade companies, with Aa rated companies generally having somewhat larger long-term risks. Subsidiaries other than Everest Re may not be rated by some or any rating agencies because such ratings are not considered essential by the individual subsidiary’s customers or because of the limited nature of the subsidiary’s operations.In particular, Mt. McKinley is not rated because it is in run-off status. Debt Ratings. The following table shows the debt ratings by A.M. Best, Standard & Poor’s and Moody’s of the Company’s senior notes due March 15, 2010 and October 15, 2014 and long term notes due May 1, 2067 and Everest Re Capital Trust II’s (“Capital Trust II”) trust preferred securities due March 29, 2034, all of which are considered investment grade.Debt ratings are the rating agencies’ current assessment of the credit worthiness of an obligor with respect to a specific obligation. A.M. Best Standard & Poor's Moody's Senior Notes a- (Strong) BBB+ (Adequate) A3 (Good) Trust Preferred Securities bbb+ (Adequate) BBB- (Adequate) Baa1 (Adequate) Long Term Notes bbb (Adequate) BBB- (Adequate) Baa1 (Adequate) A debt rating of “a-” is assigned by A.M. Best where the issuer, in A.M. Best’s opinion, has a strong ability to meet the terms of the obligation.A.M. Best assigns a debt rating in the “bbb” range where the issuer, in A.M. Best’s opinion, has adequate ability to meet the terms of the obligation. Standard & Poor’s assigns a debt rating in the “BBB” range to issuers that exhibit adequate protection parameters although adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation.According to Moody’s, a debt rating of “A3” is assigned to issues that are considered upper-medium-grade obligations and subject to low credit risk.Obligations rated “Baa1” are subject to moderate credit risk and are considered medium-grade and as such may possess certain speculative characteristics. Competition. The worldwide reinsurance and insurance businesses are highly competitive, as well as cyclical by product and market.As such, financial results tend to fluctuate with periods of constrained availability, high rates and strong profits followed by periods of abundant capacity, low rates and constrained profitability.Competition in the types of reinsurance and insurance business that the Company underwrites is based on many factors, including the perceived overall financial strength of the reinsurer or insurer, ratings of the reinsurer or insurer by A.M. Best Company and/or Standard & Poor’s, underwriting expertise, the jurisdictions where the reinsurer or insurer is licensed or otherwise authorized, capacity and coverages offered, premiums charged, other terms and conditions of the reinsurance and insurance business offered, services offered, speed of claims payment and reputation and experience in lines written. Furthermore, the market impact from these competitive factors related to reinsurance and insurance is generally not consistent across lines of business, domestic and international geographical areas and distribution channels. 5 Table of Contents The Company competes in the U.S. and international reinsurance and insurance markets with numerous global competitors.The Company’s competitors include independent reinsurance and insurance companies, subsidiaries or affiliates of established worldwide insurance companies, reinsurance departments of certain insurance companies and domestic and international underwriting operations, including underwriting syndicates at Lloyd’s.Some of these competitors have greater financial resources than the Company does and have established long term and continuing business relationships, which can be a significant competitive advantage.In addition, the lack of strong barriers to entry into the reinsurance business and the potential for securitization of reinsurance and insurance risks through capital markets provide additional sources of potential reinsurance and insurance capacity and competition. Starting in the latter part of 2007, throughout 2008 and into 2009, there has been a significant slowdown in the global economy, which has negatively impacted the financial resources of the industry.Excessive availability and use of credit, particularly by individuals, led to increased defaults on sub-prime mortgages in the U.S. and elsewhere, falling values for houses and many commodities and contracting consumer spending.The significant increase in default rates negatively impacted the value of asset-backed securities held by both foreign and domestic institutions.The defaults have led to a corresponding increase in foreclosures, which have driven down housing values, resulting in additional losses on asset-backed securities.During the third and fourth quarters of 2008, credit markets deteriorated dramatically, evidenced by widening credit spreads and dramatically reduced availability of credit.Many financial institutions, including some insurance entities, experienced liquidity crises due to immediate demands for funds for withdrawals or collateral, combined with falling asset values and their inability to sell assets to meet the increased demands.As a result, several financial institutions have failed or been acquired at distressed prices, while others have received loans from the U.S. government to continue operations.The liquidity crisis significantly increased the spreads on fixed maturity securities and, at the same time, had a dramatic and negative impact on the stock markets around the world.The combination of losses on securities from failed or impaired companies combined with the decline in values of fixed maturity and equity securities resulted in significant declines in the capital bases of most insurance and reinsurance companies. While there was significant improvement in the financial markets during 2009, it is too early to predict the timing and extent of impact the capital deterioration and subsequent partial recovery will have on insurance and reinsurance market conditions. Worldwide insurance and reinsurance market conditions continued to be very competitive.Generally, there was ample insurance and reinsurance capacity relative to demand.The Company noted, however, that in many markets and lines during 2009, the rates of decline have slowed, pricing in some segments was relatively flat and there was upward movement in some others, particularly property catastrophe coverage.Competition and its effect on rates, terms and conditions vary widely by market and coverage yet continues to be most prevalent in the U.S. casualty insurance and reinsurance markets. The U.S. insurance markets in which the Company participates were extremely competitive as well, particularly in the workers’ compensation, public entity and contractor sectors. The reinsurance industry has experienced a period of falling rates and volume, particularly in the casualty lines of business. Profit opportunities have become generally less available over time; however, the unfavorable trends appear to have abated somewhat.The Company is now seeing smaller rate declines, pockets of stability and some increases in some markets and for some coverages.Both the primary insurers and reinsurers incurred very significant investment and catastrophe losses during 2008 resulting in capital depletion and increased rating agency scrutiny.Conversely in 2009, the financial markets partially rebounded and catastrophe losses were low, resulting in improved industry capital levels.It is too early to gauge the market impacts from these capital accumulations. Rates in the international markets have generally been more adequate than in the U.S., and the Company has seen some increases, particularly for catastrophe exposed business.The Company has grown its business in the Middle East, Latin America and Asia.The Company is expanding its international reach with the opening of a new office in Brazil to capitalize on the recently expanded opportunity for professional reinsurers in that market and on the economic growth expected for Brazil in the future. 6 Table of Contents The 2009 renewal rates, particularly for property catastrophe and retrocessional covers and in international markets, were generally firmer compared to a year ago. Overall, the Company believes that current marketplace conditions offer profit opportunities for it given the Company’s strong ratings, distribution system, reputation and expertise.The Company continues to employ its strategy of targeting business that offers the greatest profit potential, while maintaining balance and diversification in its overall portfolio. Employees. As of February 1, 2010, the Company employed 543 persons.Management believes that employee relations are good.None of the Company’s employees are subject to collective bargaining agreements, and the Company is not aware of any current efforts to implement such agreements. Available Information. The Company’s Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those reports are available free of charge through the Company’s internet website at http://www.everestre.com as soon as reasonably practicable after such reports are electronically filed with the SEC. ITEM 1A. RISK FACTORS In addition to the other information provided in this report, the following risk factors should be considered when evaluating us.If the circumstances contemplated by the individual risk factors materialize, our business, financial condition and results of operations could be materially and adversely affected and our ability to service our debt, our debt ratings and our ability to issue new debt could decline significantly. RISKS RELATING TO OUR BUSINESS Fluctuations in the financial markets could result in investment losses. Prolonged and severe disruptions in the public debt and equity markets, such as occurred during 2008, could result in significant realized and unrealized losses in our investment portfolio.For the year ended December 31, 2008 we incurred $489.2 million of realized and $276.5 million of unrealized investment losses.Although financial markets significantly improved during 2009, they could deteriorate in the future and again result in substantial realized and unrealized losses, which could have a material adverse impact on our results of operations, equity, business and insurer financial strength and debt ratings. Our results could be adversely affected by catastrophic events. We are exposed to unpredictable catastrophic events, including weather-related and other natural catastrophes, as well as acts of terrorism.Any material reduction in our operating results caused by the occurrence of one or more catastrophes could inhibit our ability to pay dividends or to meet our interest and principal payment obligations.We define a catastrophe as an event that causes a loss on property exposures before reinsurance of at least $5.0 million, before corporate level reinsurance and taxes. By way of illustration, during the past five calendar years, pre-tax catastrophe losses, net of contract specific reinsurance but before cessions under corporate reinsurance programs, were as follows: Calendar year: Pre-tax catastrophe losses (Dollars in millions) $ 7 Table of Contents Our losses from future catastrophic events could exceed our projections. We use projections of possible losses from future catastrophic events of varying types and magnitudes as a strategic underwriting tool. We use these loss projections to estimate our potential catastrophe losses in certain geographic areas and decide on the purchase of retrocessional coverage or other actions to limit the extent of potential losses in a given geographic area. These loss projections are approximations, reliant on a mix of quantitative and qualitative processes, and actual losses may exceed the projections by a material amount, resulting in a material adverse effect on our financial condition and results of operations. If our loss reserves are inadequate to meet our actual losses, net income would be reduced or we could incur a loss. We are required to maintain reserves to cover our estimated ultimate liability of losses and loss adjustment expenses (“LAE”) for both reported and unreported claims incurred.These reserves are only estimates of what we believe the settlement and administration of claims will cost based on facts and circumstances known to us.In setting reserves for our reinsurance liabilities, we rely on claim data supplied by our ceding companies and brokers and we employ actuarial and statistical projections.The information received from our ceding companies is not always timely or accurate, which can contribute to inaccuracies in our loss projections.Because of the uncertainties that surround our estimates of loss and LAE reserves, we cannot be certain that ultimate loss and LAE payments will not exceed our estimates.If our reserves are deficient, we would be required to increase loss reserves in the period in which such deficiencies are identified which would cause a charge to our earnings and a reduction of capital.By way of illustration, during the past five calendar years, the reserve re-estimation process resulted in a decrease to our pre-tax net income in four of the years: Calendar year: Effect on pre-tax net income (Dollars in millions) $ decrease decrease decrease decrease increase The difficulty in estimating our reserves is significantly more challenging as it relate to reserving for potential asbestos and environmental (“A&E”) liabilities.At year end 2009, 8.7% of our gross reserves were comprised of A&E reserves.A&E liabilities are especially hard to estimate for many reasons, including the long delays between exposure and manifestation of any bodily injury or property damage, difficulty in identifying the source of the asbestos or environmental contamination, long reporting delays and difficulty in properly allocating liability for the asbestos or environmental damage.Legal tactics and judicial and legislative developments affecting the scope of insurers’ liability, which can be difficult to predict, also contribute to uncertainties in estimating reserves for A&E liabilities. The failure to accurately assess underwriting risk and establish adequate premium rates could reduce our net income or result in net loss. Our success depends on our ability to accurately assess the risks associated with the businesses on which the risk is retained.If we fail to accurately assess the risks we retain, we may fail to establish adequate premium rates to cover our losses and LAE.This could reduce our net income and even result in a net loss. In addition, losses may arise from events or exposures that are not anticipated when the coverage is priced.An example of an unanticipated event is the terrorist attacks on September 11, 2001.Neither the magnitude of loss on a single line of business nor the combined impact on several lines of business from an act of terrorism on such a large scale was contemplated when we priced our coverages.In addition to unanticipated events, we also face the unanticipated expansion of our exposures, particularly in long-tail liability lines.An example of this is the expansion over time of the scope of insurers’ legal liability within the mass tort arena, particularly for A&E exposures discussed above. 8 Table of Contents Decreases in pricing for property and casualty reinsurance and insurance could reduce our net income. The worldwide reinsurance and insurance businesses are highly competitive, as well as cyclical by product and market.These cycles, as well as other factors that influence aggregate supply and demand for property and casualty insurance and reinsurance products, are outside of our control.The supply of (re)insurance is driven by prevailing prices and levels of capacity that may fluctuate in response to a number of factors including large catastrophic losses and investment returns being realized in the insurance industry. Demand for (re)insurance is influenced by underwriting results of insurers and insureds, including catastrophe losses, and prevailing general economic conditions. If any of these factors were to result in a decline in the demand for (re)insurance or an overall increase in (re)insurance capacity, our net income could decrease. If rating agencies downgrade the ratings of our insurance subsidiaries, future prospects for growth and profitability could be significantly and adversely affected. Our active insurance company subsidiaries currently hold financial strength ratings assigned by third-party rating agencies which assess and rate the claims paying ability and financial strength of insurers and reinsurers. Our active subsidiaries carry an “A+” (“Superior”) rating from A.M. Best. Everest Re and Everest National hold an “A+” (“Strong”) rating from Standard & Poor’s. Everest Re holds an “Aa3” (“Excellent”) rating from Moody’s.Financial strength ratings are used by client companies and agents and brokers that place the business as an important means of assessing the financial strength and quality of reinsurers. A downgrade or withdrawal of any of these ratings might adversely affect our ability to market our insurance products and could have a material and adverse effect on future prospects for growth and profitability. On March 13, 2009, Everest Re’s and Everest National’s ratings were downgraded one level by Standard & Poor’s to “A+”.However, we cannot assure that a further downgrade will not occur in the future if we do not continue to meet the evolving criteria expected of our current rating.In that regard, several of the rating agencies are in the process of modifying their approaches to evaluating catastrophic risk relative to their capital and risk management requirements.Therefore, we cannot predict the outcome of this reassessment or its potential impact upon our ratings. Consistent with market practice, much of our treaty reinsurance business allows the ceding company to terminate the contract or seek collateralization of our obligations in the event of a rating downgrade below a certain threshold.The termination provision would generally be triggered if a rating fell below A.M. Best’s A- rating level, which is three levels below Everest Re’s current rating of A+. To a lesser extent, Everest Re also has modest exposure to reinsurance contracts that contain provisions for obligatory funding of outstanding liabilities in the event of a rating agency downgrade.That provision would also generally be triggered if Everest Re’s rating fell below A.M. Best’s A- rating level. The failure of our insureds, intermediaries and reinsurers to satisfy their obligations to us could reduce our net income. In accordance with industry practice, we have uncollateralized receivables from insureds, agent and brokers and/or rely on agents and brokers to process our payments. We may not be able to collect amounts due from insureds, agents and brokers, resulting in a reduction to net income. We are also subject to the credit risk of reinsurers in connection with retrocessional arrangements because the transfer of risk to a reinsurer does not relieve us of our liability to the insured. In addition, reinsurers may be unwilling to pay us even though they are able to do so. The failure of one or more of our reinsurers to honor their obligations to us in a timely fashion would impact our cash flow and reduce our net income and could cause us to incur a significant loss. 9 Table of Contents If we are unable or choose not to purchase reinsurance and transfer risk to reinsurers, our net income could be reduced or we could incur a net loss in the event of an unusual loss experience. We are generally less reliant on the purchase of reinsurance than many of our competitors, in part because of our strategic emphasis on underwriting discipline and management of the cycles inherent in our business.We try to separate our risk taking process from our risk mitigation process in order to avoid developing too great of a reliance on reinsurance.The bulk of these cessions are to captives of program managers, who thereby share in the results of the business they produce.We otherwise generally purchase reinsurance from other third parties only when we expect a net benefit.The percentage of business that we reinsure to other than captives of program managers, may vary considerably from year to year, depending on our view of the relationship between cost and the expected benefit for the contract period. We have entered into affiliated whole account quota share reinsurance agreements for 2002 through 2009 and entered into a new quota share agreement for 2010 with Bermuda Re.We believe that the terms, conditions and pricing of the quota share agreements reflect arm’s length market conditions.In addition, we entered into a loss portfolio transfer agreement with Bermuda Re on October 1, 2008.These affiliated reinsurance arrangements allow us to more effectively leverage our capital, expertise, distribution platform and market presence than our stand alone capital position would otherwise allow. Percentage of ceded written premiums to gross written premiums Unaffiliated 6.0% 6.0% 5.0% 3.9% 4.0% Affiliated 42.0% 36.2% 29.4% 24.2% 24.2% Our affiliated quota share agreements reflect general reinsurance market terms and conditions and are negotiated on an arms’ length basis. As a result, there can be no assurance that these arrangements will continue beyond 2010. If the quota shares are not renewed, we may have to reduce our premium volume and we may be more exposed to reductions in net income from large losses. Our industry is highly competitive and we may not be able to compete successfully in the future. Our industry is highly competitive and subject to pricing cycles that can be pronounced. We compete globally in the U.S. and international reinsurance and insurance markets with numerous competitors.Our competitors include independent reinsurance and insurance companies, subsidiaries or affiliates of established worldwide insurance companies, reinsurance departments of certain insurance companies and domestic and international underwriting operations, including underwriting syndicates at Lloyd’s. According to Standard & Poor’s, we rank among the top ten global reinsurance groups, in which two-thirds of the market share is concentrated.The worldwide premium available to the reinsurance market, for both life and non-life business, was estimated to be $160 billion in 2008 according to data compiled by the International Association of Insurance Supervisors.The top twenty groups in our industry represent close to 80% of these revenues.The leaders in this market are Munich Reinsurance Company, Swiss Re, Berkshire Hathaway Inc., Hannover Ruckversicherung AG, SCOR and syndicates at Lloyd’s.Some of these competitors have greater financial resources than we do and have established long term and continuing business relationships throughout the industry, which can be a significant competitive advantage.In addition, the lack of strong barriers to entry into the reinsurance business and the potential for securitization of reinsurance and insurance risks through capital markets provide additional sources of potential reinsurance and insurance capacity and competition. 10 Table of Contents We are dependent on our key personnel. Our success has been, and will continue to be, dependent on the ability to retain the services of existing key executive officers and to attract and retain additional qualified personnel in the future.The loss of the services of any key executive officer or the inability to hire and retain other highly qualified personnel in the future could adversely affect our ability to conduct business.Generally, we consider key executive officers to be those individuals who have the greatest influence in setting overall policy and controlling operations: Chairman and Chief Executive Officer, Joseph V. Taranto (age 61), President and Chief Operating Officer, Ralph E. Jones, III (age 53), and Executive Vice President and Chief Financial Officer, Dominic J. Addesso (age 56).We currently have employment contracts with Mr. Taranto and Mr. Addesso.Mr. Taranto’s contract was filed with the SEC and provides for terms of employment ending on December 31, 2010.Mr. Addesso’s contract was filed with the SEC and provides for terms of employment ending on May 7, 2010. Our investment values and investment income could decline because they are exposed to interest rate, credit and market risks. A significant portion of our investment portfolio consists of fixed income securities and smaller portions consist of equity securities and other investments.Both the fair market value of our invested assets and associated investment income fluctuate depending on general economic and market conditions.For example, the fair market value of our predominant fixed income portfolio generally increases or decreases inversely to fluctuations in interest rates.The market value of our fixed income securities could also decrease as a result of a downturn in the business cycle, such as the downturn we are currently experiencing, that causes the credit quality of such securities to deteriorate.The net investment income that we realize from future investments in fixed income securities will generally increase or decrease with interest rates. Interest rate fluctuations also can cause net investment income from fixed income investments that carry prepayment risk, such as mortgage-backed and other asset-backed securities, to differ from the income anticipated from those securities at the time of purchase.In addition, if issuers of individual investments are unable to meet their obligations, investment income will be reduced and realized capital losses may arise. The majority of our fixed income securities are classified as available for sale and temporary changes in the market value of these investments are reflected as changes to our stockholder’s equity.Our actively managed equity security portfolio is fair valued and any changes in fair value are reflected as net realized capital gains or losses.As a result, a decline in the value of the securities in our portfolio reduces our capital or could cause us to incur a loss. We have invested a portion of our investment portfolio in equity securities. The value of these assets fluctuate with changes in the markets. In times of economic weakness, the fair value of these assets may decline, and may negatively impact net income. We also invest in non-traditional investments which have different risk characteristics than traditional fixed income and equity securities. These alternative investments are comprised primarily of private equity limited partnerships. The changes in value and investment income (loss) for these partnerships are more volatile than over-the-counter securities. 11 Table of Contents The following table quantifies the portion of our investment portfolio that consists of fixed income securities, equity securities and asset-backed investments that carry prepayment risk. At (Dollars in millions) December 31, 2009 % of Total Mortgage-backed securities Commercial $ % Agency residential % Non-agency residential % Other asset-backed % Total asset-backed % Other fixed income % Total fixed income, at market value % Fixed maturities, at fair value % Equity securities, at fair value % Other invested assets, at market value % Other invested assets, at fair value % Cash and short-term investments % Total investments and cash $ % (Some amounts may not reconcile due to rounding.) We may experience foreign currency exchange losses that reduce our net income and capital levels. Through our international operations, we conduct business in a variety of foreign (non-U.S.) currencies, principally the Euro, the British pound, the Canadian dollar and the Singapore dollar. Assets, liabilities, revenues and expenses denominated in foreign currencies are exposed to changes in currency exchange rates. Our functional currency is the U.S. dollar, and exchange rate fluctuations relative to the U.S. dollar may materially impact our results and financial position. In 2009, we wrote 22.0% of our reinsurance and insurance coverages in non-U.S. currencies; as of December 31, 2009, we maintained 10.8% of our investment portfolio in investments denominated in non-U.S. currencies. During 2009, 2008 and 2007, the impact on our quarterly pre-tax net income from exchange rate fluctuations ranged from a loss of $23.3 million to a gain of $54.6 million. In addition to net income impacts, changes in foreign exchange rates resulted in pre-tax translation adjustments through other comprehensive income of $43.2 million and $46.9 million for the years ended December 31, 2009 and 2008, respectively.On a cumulative after-tax basis, translation had increased equity by $57.0 million and $28.9 million as of December 31, 2009 and 2008, respectively. RISKS RELATING TO REGULATION Insurance laws and regulations restrict our ability to operate and any failure to comply with those laws and regulations could have a material adverse effect on our business. We are subject to extensive and increasing regulation under U.S., state and foreign insurance laws.These laws limit the amount of dividends that can be paid to us by our operating subsidiaries, impose restrictions on the amount and type of investments that we can hold, prescribe solvency, accounting and internal control standards that must be met and maintained and require us to maintain reserves.These laws also require disclosure of material inter-affiliate transactions and require prior approval of “extraordinary” transactions.Such “extraordinary” transactions include declaring dividends from operating subsidiaries that exceed statutory thresholds.These laws also generally require approval of changes of control of insurance companies.The application of these laws could affect our liquidity and ability to pay dividends, interest and other payments on securities, as applicable, and could restrict our ability to expand business operations through acquisitions of new insurance subsidiaries.We may not have or maintain all required licenses and approvals or fully comply with the wide variety of applicable laws and regulations or the relevant authority’s interpretation of the laws and regulations.If we do not have the requisite licenses and approvals or do not 12 Table of Contents comply with applicable regulatory requirements, the insurance regulatory authorities could preclude or temporarily suspend us from carrying on some or all activities or monetarily penalize us.These types of actions could have a material adverse effect on our business.To date, no material fine, penalty or restriction has been imposed on us for failure to comply with any insurance law or regulation As a result of the recent dislocation of the financial market, Congress and the Presidential administration in the United States, are contemplating change in the way the financial services industry is regulated.It is possible that insurance regulation will be drawn into this process, and that federal regulatory initiatives in the insurance industry could emerge.The future impact of such initiatives, if any, on our operation, net income or financial condition cannot be determined at this time. RISK RELATING TO OUR SECURITIES Because of our holding company structure, our ability to pay dividends, interest and principal is dependent on our receipt of dividends, loan payments and other funds from our subsidiaries. We are a holding company, whose most significant assets consist of the stock of our operating subsidiaries.As a result, our ability to pay dividends, interest or other payments on our securities in the future will depend on the earnings and cash flows of the operating subsidiaries and the ability of the subsidiaries to pay dividends or to advance or repay funds to us.This ability is subject to general economic, financial, competitive, regulatory and other factors beyond our control. Payment of dividends and advances and repayments from some of the operating subsidiaries are regulated by U.S., state and foreign insurance laws and regulatory restrictions, including minimum solvency and liquidity thresholds.Accordingly, the operating subsidiaries may not be able to pay dividends or advance or repay funds to us in the future, which could prevent us from paying dividends, interest or other payments on our securities. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Everest Re’s corporate offices are located in approximately 230,500 square feet of leased office space in Liberty Corner, New Jersey.The Company’s other twelve locations occupy a total of approximately 83,700 square feet, all of which are leased.Management believes that the above described office space is adequate for its current and anticipated needs. ITEM 3.LEGAL PROCEEDINGS In the ordinary course of business, the Company is involved in lawsuits, arbitrations and other formal and informal dispute resolution procedures, the outcomes of which will determine the Company’s rights and obligations under insurance, reinsurance and other contractual agreements.In some disputes, the Company seeks to enforce its rights under an agreement or to collect funds owing to it.In other matters, the Company is resisting attempts by others to collect funds or enforce alleged rights.These disputes arise from time to time and are ultimately resolved through both informal and formal means, including negotiated resolution, arbitration and litigation.In all such matters, the Company believes that its positions are legally and commercially reasonable. While the final outcome of these matters cannot be predicted with certainty, the Company does not believe that any of these matters, when finally resolved, will have a materially adverse effect on the Company’s financial position or liquidity. However, an adverse resolution of one or more of these items in any one quarter or fiscal year could have a materially adverse effect on the Company’s results of operations in that period. ITEM 4.RESERVED 13 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information and Holder of Common Stock. As of December 31, 2009, all of the Company’s common stock was owned by Holdings Ireland and was not publicly traded. Dividend History and Restrictions. The Company did not pay any dividends in 2009 and 2007.In 2008, the Company paid a $10.0 million dividend to Holdings Ireland.The declaration and payment of future dividends, if any, by the Company will be at the discretion of the Board of Directors and will depend upon many factors, including the Company’s earnings, financial condition, business needs and growth objectives, capital and surplus requirements of its operating subsidiaries, regulatory restrictions, rating agency considerations and other factors.As an insurance holding company, the Company is dependent on dividends and other permitted payments from its subsidiaries to pay cash dividends to its stockholder.The payment of dividends to Holdings by Everest Re is subject to limitations imposed by Delaware law.Generally, Everest Re may only pay dividends out of its statutory earned surplus, which was $1.9 billion at December 31, 2009, and only after it has given 10 days prior notice to the Delaware Insurance Commissioner.During this 10-day period, the Commissioner may, by order, limit or disallow the payment of ordinary dividends if the Commissioner finds the insurer to be presently or potentially in financial distress.Further, the maximum amount of dividends that may be paid without the prior approval of the Delaware Insurance Commissioner in any twelve month period is the greater of (1) 10% of an insurer’s statutory surplus as of the end of the prior calendar year or (2) the insurer’s statutory net income, not including realized capital gains, for the prior calendar year.The maximum amount that is available for the payment of dividends by Everest Re in 2010 without prior regulatory approval is $456.6 million. Recent Sales of Unregistered Securities. None. ITEM 6.SELECTED FINANCIAL DATA Information for Item 6 is not required pursuant to General Instruction I(2) of Form 10-K. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following is a discussion and analysis of our results of operations and financial condition.It should be read in conjunction with the Consolidated Financial Statements and accompanying notes thereto presented under ITEM 8, “Financial Statements and Supplementary Data”. Industry Conditions. The worldwide reinsurance and insurance businesses are highly competitive, as well as cyclical by product and market.As such, financial results tend to fluctuate with periods of constrained availability, high rates and strong profits followed by periods of abundant capacity, low rates and constrained profitability.Competition in the types of reinsurance and insurance business that we underwrite is based on many factors, including the perceived overall financial strength of the reinsurer or insurer, ratings of the reinsurer or insurer by A.M. Best and/or Standard & Poor’s, underwriting expertise, the jurisdictions where the reinsurer or insurer is licensed or otherwise authorized, capacity and coverages offered, premiums charged, other terms and conditions of the reinsurance and insurance business offered, services offered, speed of claims payment and reputation and experience in lines written. Furthermore, the market impact from these competitive factors related to reinsurance and insurance is generally not consistent across lines of business, domestic and international geographical areas and distribution channels. 14 Table of Contents We compete in the U.S. and international reinsurance and insurance markets with numerous global competitors.Our competitors include independent reinsurance and insurance companies, subsidiaries or affiliates of established worldwide insurance companies, reinsurance departments of certain insurance companies and domestic and international underwriting operations, including underwriting syndicates at Lloyd’s.Some of these competitors have greater financial resources than we do and have established long term and continuing business relationships, which can be a significant competitive advantage.In addition, the lack of strong barriers to entry into the reinsurance business and the potential for securitization of reinsurance and insurance risks through capital markets provide additional sources of potential reinsurance and insurance capacity and competition. Starting in the latter part of 2007, throughout 2008 and into 2009, there has been a significant slowdown in the global economy, which has negatively impacted the financial resources of the industry.Excessive availability and use of credit, particularly by individuals, led to increased defaults on sub-prime mortgages in the U.S. and elsewhere, falling values for houses and many commodities and contracting consumer spending.The significant increase in default rates negatively impacted the value of asset-backed securities held by both foreign and domestic institutions.The defaults have led to a corresponding increase in foreclosures, which have driven down housing values, resulting in additional losses on asset-backed securities.During the third and fourth quarters of 2008, credit markets deteriorated dramatically, evidenced by widening credit spreads and dramatically reduced availability of credit.Many financial institutions, including some insurance entities, experienced liquidity crises due to immediate demands for funds for withdrawals or collateral, combined with falling asset values and their inability to sell assets to meet the increased demands.As a result, several financial institutions have failed or been acquired at distressed prices, while others have received loans from the U.S. government to continue operations.The liquidity crisis significantly increased the spreads on fixed maturity securities and, at the same time, had a dramatic and negative impact on the stock markets around the world.The combination of losses on securities from failed or impaired companies combined with the decline in values of fixed maturity and equity securities resulted in significant declines in the capital bases of most insurance and reinsurance companies. While there was significant improvement in the financial markets during 2009, it is too early to predict the timing and extent of impact the capital deterioration and subsequent partial recovery will have on insurance and reinsurance market conditions. Worldwide insurance and reinsurance market conditions continued to be very competitive.Generally, there was ample insurance and reinsurance capacity relative to demand.We noted, however, that in many markets and lines during 2009, the rates of decline have slowed, pricing in some segments was relatively flat and there was upward movement in some others, particularly property catastrophe coverage.Competition and its effect on rates, terms and conditions vary widely by market and coverage yet continues to be most prevalent in the U.S. casualty insurance and reinsurance markets. The U.S. insurance markets in which we participate were extremely competitive as well, particularly in the workers’ compensation, public entity and contractor sectors. The reinsurance industry has experienced a period of falling rates and volume, particularly in the casualty lines of business.Profit opportunities have become generally less available over time; however, the unfavorable trends appear to have abated somewhat.We are now seeing smaller rate declines, pockets of stability and some increases in some markets and for some coverages.Both the primary insurers and reinsurers incurred very significant investment and catastrophe losses during 2008 resulting in capital depletion and increased rating agency scrutiny.Conversely in 2009, the financial markets partially rebounded and catastrophe losses were low, resulting in improved industry capital levels.It is too early to gauge the market impacts from these capital accumulations. Rates in the international markets have generally been more adequate than in the U.S., and we have seen some increases, particularly for catastrophe exposed business.We have grown our business in the Middle East, Latin America and Asia.We are expanding our international reach with the opening of a new office in Brazil to capitalize on the recently expanded opportunity for professional reinsurers in that market and on the economic growth expected for Brazil in the future. 15 Table of Contents The 2009 renewals rates, particularly for property catastrophe and retrocessional covers and in international markets, were generally firmer compared to a year ago. Overall, we believe that current marketplace conditions offer profit opportunities for us given our strong ratings, distribution system, reputation and expertise.We continue to employ our strategy of targeting business that offers the greatest profit potential, while maintaining balance and diversification in our overall portfolio. Financial Summary. We monitor and evaluate our overall performance based upon financial results.The following table displays a summary of the consolidated net income (loss), ratios and stockholder’s equity for the periods indicated: Years Ended December 31, Percentage Increase/(Decrease) (Dollars in millions) 2009/2008 2008/2007 Gross written premiums $ $ $ % -8.2 % Net written premiums % -19.2 % REVENUES: Premiums earned $ $ $ -5.1
